DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

Figure 4A submitted June 13, 2022 is objected. The Specification recites cut etching regions as dashed box 2b while the formation regions of the fin is dashed box 2a.  However, Figure 4A shows dashed box 2b is the formation region of the fin while figure 2a is part of the cut etching region.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shih, US Patent Application Publication 2019/0057871 in view of Yang et al, US Patent 6,165,695.

Regarding claim 1, teaches a FinFET transistor cut etching process method, comprising the following steps: step 1, providing a semiconductor substrate, the semiconductor substrate having a surface where a first hard mask 110 and/or 111  and a second semiconductor layer 120 are sequentially formed thereon, and forming a first photoresist pattern 130 by means of a photolithographic process to define a cut etching region of  a FinFET transistor, wherein the first photoresist pattern is formed by an arrangement of a plurality of photoresist stripes, the cut etching region (150/160, figure 8B) is located in a coverage area of a photoresist stripe, the cut regions is a stripe region in which the semiconductor substrate is removed, and a stripe structure of the cut region has a same size as the stripe structure of a subsequently formed fin and in a plan view, the photoresist stripe and formation region of the subsequently formed fin present in alternate arrangement structure (figures 2A and 2B), step 2, etching the second semiconductor layer by using the first photoresist pattern as a mask, so as to form a second semiconductor pattern 120, wherein the second semiconductor pattern is formed by an arrangement of a plurality of semiconductor stripes, and the semiconductor stripes are defined by the photoresist stripes (figures 3A and 3B); step 3, forming a first dielectric layer 150, wherein the first dielectric layer covers a top surface and a side surface of the semiconductor stripe, and a surface of the first hard mask between the semiconductor stripes, and there is an interval between the first dielectric layers on side surfaces of the semiconductor stripes and a first groove is formed therefrom (Figure 4B); step 4, forming a second dielectric layer 160, wherein the second dielectric layer fully fills the first groove and extends onto a surface of the first dielectric layer outside the first groove (figure 5B); step 5, performing planarization by means of a chemical mechanical polishing process using the second semiconductor layer as a stop layer, after the planarization, forming a side wall composed of the first dielectric layer on the side surface of the semiconductor stripe, and forming a second dielectric layer stripe composed of the second dielectric layer filled in the first groove between the side walls, wherein the second dielectric layer stripe defines a corresponding formation region of a fin (figure 6B);  step 6, performing self-alignment by using each semiconductor stripe and each second dielectric layer stripe as masks, so as to remove each side wall (figure 7B); step 7, performing a process to remove each semiconductor stripes (figure 9B); step 8, sequentially etching the first hard mask and the semiconductor substrate by using each second dielectric layer stripe as a mask, so as to form the fin and achieve cut etching of the FinFET transistor (figures 8B and 9B).

Shih fails to teach the second semiconductor layer is amorphous, and using a wet process to remove each amorphous semiconductor stripes.

However, Yang teaches that amorphous silicon is a material that is commonly used in the art as a hard mask layer (see column 7, lines 6-9). Further, Yang also teaches that wet etching may also be  used to remove amorphous silicon material as well (See column 9, lines 9-11).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yang with that of Shih because amorphous silicon is an alternative, yet generally-known material that is used in the art in forming a hard mask layer.

Regarding claim 8, Shin in view of Yang teaches in step 2, the second amorphous semiconductor layer is etched by means of a dry etching process (Note: figure 3B shows etching of the second semiconductor layer, which the reference of Yang teaches the use of amorphous semiconductor layer, which may be either wet or dry etched in column 9, lines 9-11).

Regarding claim 12, Shih teaches the side wall is removed by means of a dry etching process [0050].

Claim(s) 2-4 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shih and Yang as applied to claim above, and further in view of Cho et al, US Patent 7,998,357.

Regarding claim 2, Shih and Yang fail to teach the semiconductor substrate is a silicon substrate.

	Cho teaches that the semiconductor substrate is a silicon substrate (column 4, lines 28-31) by teaching that the substrate contains a base silicon layer with a doped polysilicon layer on the surface, which is generally used in the art.
	 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cho with that of Shih and Yang because it is generally known in the art that a semiconductor substrate and target layer are made of silicon layers.


Regarding claim 3, Yang teaches a material of the second amorphous semiconductor layer is amorphous silicon (see column 7, lines 6-9).

Regarding claim 4, Shih teaches a material of the first hard mask comprises an oxide layer or a nitride layer [0035].

Regarding claim 9, Shih teaches a thickness of the first dielectric layer defines an interval between the fin and the cut etching region (figure 8B).

Regarding claim 10, Shih teaches the first dielectric layer is grown by means of an atomic layer deposition method [0043].

Regarding claim 11, Shih and Yang fail to teach in step 4, the second dielectric layer is formed by means of a chemical vapor deposition process.

	Yang teaches the second dielectric layer is formed by means of a chemical vapor deposition process (column 3, line 52) because it is generally-known in the art that dielectric layers, such as oxides, may be deposited using chemical vapor deposition.

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shih, Yang, and Cho as applied to claim above, and further in view of Lin et al, US Patent 9,196,500.

Regarding claim 5, Shih, Yang, and Cho fail to teach the first hard mask comprises a third oxide layer, a fourth nitride layer, and a fifth oxide layer which are sequentially stacked.

Lin teaches the first hard mask 102 comprises a third oxide layer, a fourth nitride layer, and a fifth oxide layer which are sequentially stacked (column 2, lines 46-48) in teaching an oxide-nitride-oxide hard mask layer, which is are conventionally used in the art. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lin with that of Shih, Yang, and Cho because an oxide-nitride-oxide tri-layered structures are conventionally used in the art as hard mask layers.

Regarding claims 6 and 7, Shih teaches the first dielectric layer is a nitride layer [0043] and the second dielectric layer is an oxide layer [0046].

Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shih and Yang as applied to claim above, and further in view of LiCausi, US Patent 8,557,675.

Regarding claim 13, Shih and Yang fail to teach the first hard mask and the semiconductor substrate are sequentially etched by means of a dry etching process.

LiCausi teaches the first hard mask and the semiconductor substrate are sequentially etched by means of a dry etching process (column 5, lines 10-13) because dry etching is one of several conventional means of etching into a semiconductor substrate or target structure

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of LiCausi with that of Shih and Yang because dry etching is one of several conventional means of etching into a semiconductor substrate or target structure.


Regarding claim 15, Shih and Yang fail to teach a step of forming a gate structure of the FinFET transistor after step 8, the gate structure comprising a gate dielectric layer and a gate conductive material layer and covering a side surface and a top surface of the fin; and further comprising a step of forming a source region and a drain region in fins on two sides of the gate structure.

LiCausi teaches forming a gate structure of the FinFET transistor after step 8 (Figure 2J-Figure 3), the gate structure comprising a gate dielectric layer 202a and a gate conductive material layer 202b and covering a side surface and a top surface of the fin 120A/120B (figure 3B); and further comprising a step of forming a source region 210 and a drain region 210 in the fins on two sides of the gate structure (figure 3C) by teaching a FinFet device, which is made of fins made from a fine patterning processes

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of LiCausi with that of Shih and Yang because it is generally known in the art that the fine patterning process of Shih and Yang may be used to form fins for generally-known semiconductor devices, such as a FinFet device.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shih and Yang as applied to claim above, and further in view of Lee et al, US Patent 10,008,497.

Regarding claim 14, Shih, Yang, and Cho fail to teach an etching solution of the wet process comprises TMAH and NH4OH.

Lee teaches an etching solution of the wet process comprises TMAH and NH4OH (column 12, lines 4-8) as a composition that may be used to wet etch amorphous silicon material.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with that of Shih, Yang, and Cho because TMAH and NH4OH is a wet etching composition that is generally used to etch amorphous silicon material.

Response to Arguments

Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899